Exhibit TechTarget to Delay Earnings Release Company is Releasing Estimated Q4 and 2008 Results Needham, MA – February 12, 2009 –TechTarget, Inc. (NASDAQ: TTGT) today announced that it is delaying its earnings release and investor conference call previously scheduled for 4:30 p.m. (ET) today. The Company is delaying its release of fourth quarter and 2008 financial results in order to finalize its review of the period over which it has historically recognized revenue from its webcast offerings. As part of the year-end audit process, the Company has concluded that its methodology for determining the timing of recognizing webcast revenues was improper. The Company had been recognizing the majority of the revenue in the month in which the webcast occurred. The Company has concluded that the webcast revenues should have been recognized ratably over the period in which the webcasts were available on the websites of the Company and its partners, and is changing its revenue recognition policy accordingly. This accounting policy change does not increase or decrease the total amount of revenues to be recognized for any given contract. The policy change only affects how much of the total contract revenue is recognized in a particular month. Preliminary analysis indicates that this change in recognizing webcast revenues does not have a material effect on revenue or adjusted EBITDA for the years 2008 or 2007, although the Company expects revenue may shift between quarters. The Company is working to determine whether it is necessary to restate its financial statements for any prior period as a result of changes to its revenue recognition policies.
